                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MARTHA BENOY,

         Plaintiff,
                                                       Case No. 17-cv-871-jdp
    v.

BOARD OF THE REGENTS OF THE
UNIVERSITY OF WISCONSIN SYSTEM,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Board of Regents of the University of Wisconsin System against plaintiff

Martha Benoy dismissing this case.



                                                              2/14/2019
         Peter Oppeneer, Clerk of Court                          Date
